Title: To Thomas Jefferson from Volney, 24 June 1801
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


               
                  Monsieur Le président
                  Paris 5 messidor an 9 24 juin
               
               J’attendais avec impatience la permission de vous ecrire pour Vous exprimer la satisfaction vivement sentie par tous les amis de la raison, et du bonheur general, de Votre avenement à la presidence de états-unis. votre discours d’inauguration a été pour eux un sujet d’orgueil et de triomphe, puisque lá ils ont pu montrer le modèle du langage de la veritable philosophie, inséparable quoiqu’on en dise, du veritable […] de gouverner. j’ai dû, plus que personne, etre sensible à ce langage, qui en me rappellant celui de Votre amitié privée m’a retracé, par contraste, le tems où je fus contraint de m’en priver et de quitter un pays que je voulais considerer comme une seconde patrie. maîntenant que cette Epoque de terreur est passée je veux l’oublier comme la nôtre, en vous priant néantmoins d’en empecher le retour par l’application des principes d’une indispensable justice.
               je reçus dans son tems l’envoy que Vous eûtes la bonté de m’adresser par Mr Maclure: mais d’aprés la note qui y était jointe, je craignis de contrarier vos vues même en vous en accusant la reception: dés lors Mr Barlow setait chargé de continuer le travail et il l’a poursuivi et acheve avec le talent que Vous lui connaissez, et le zêle de l’amitié qu’il Vous a vouée: aprés divers delais, je me suis decidé a faire imprimer ici une édition que j’envoyerai aux états-unis afin d’assurer la conservation dun travail precieux sous tant de rapports. j’ai remis une copie de l’invocation au Cen. pichon pour la faire imprimer dans les papiers publiés comme Echantillons. j’ignore s’il l’a fait. il n’en soupçonne pas la vraie source. Le manuscrit reste dans mes mains á votre disposition j’attendrai Vos ordres à cet égard.
               Mr Maclure a passé ici près de trois mois: il a du prendre des idées justes de notre situation. il pourra vous en faire part de Londres où il s’est rendu pour terminer ses affaires. Le tableau comparé de ce pays lá au notre doit être curieux: mais je doute que l’on puisse le tracer aussi librement: car ce qu’on nous en dit par Voyes detournées ressemble à notre periode de terreur.
               Les changemens opérés parmi nous depuis 20 mois sont presque fabuleux: nous etions en dissolution putride au dedans et au dehors, et nous sommes plus recomposés que jamais. cependant vous penserez avec raison que la desorganisation revolutionaire a laissé de fortes traces dans nos mœurs publiques et privées, ainsi qu’il est arrivé chez vous. quelques années du gouvernement actuel nous retabliront; mais notre situation a l’inconvenient d’être viagere. il est vrai que celle de nos voisins l’est presquégalement et depuis 10 ans les evênemens nous ont appris a compter plutôt sur notre bonheur, que sur les calculs de la prévoyance. nos plus grandes plaies, celle des finances, et celle de la sureté, se cicatrisent à vue d’oeil: les tribunaux speciaux ont produit tout le bien que nous en attendions: il nous reste le mal sacerdotal, et le retour du balancier de ce coté est étennant d’hypocrisie et de fanatisme—mais sous peu une bulle papale retablira un equilibre supportable, ou sa dénégation renversera le système dans ses fondemens—
               quant à la paix, il est difficile de penser après les violentes secousses des passions et des interets de tous les etats et de toutes les classes, que l’Europe en voye d’ici à plusieurs années des périodes durables. les partis se donneront des treves, mais non de complettes amnisties. sur le continent notre pays en concevra peu de souci, puisqu’il a rendu la balance difficile à contrepeser. c’est autre chose sur la mer, et là est maintenant Le nœud-gordien pour tous. le sort quelconque de l’Egypte ne le tranchera pas. car si l’angleterre cedait ce pays en restant maitresse de la mer, rien ne l’empecherait de préparer une plus efficace invasion, et une saisie simultanee de tous nos Vaisseaux. et si elle En demeurait maitresse, elle en rendra plus insupportables ses prétentions. le rôle que prendront dans cette lutte les etats du nord aura sans doute de l’influence, mais ce sera peut-être plus sur sa durée que sur son issue, à moins qu’elles n’adoptent un systeme plus ferme et plus positif. le Votre pourrait devenir le meilleur de tous, si le peuple des etats-unis avait le bon Esprit de mettre l’europe en quarantaine non seulement pour la peste de la guerre, mais aussi pour celle du commerce dont on lui a trop infiltré le poison. quand on nous atteste ici que ce jeune peuple consomme dans un an pour 25 millions de vin et 22 millions de rubans, dentelles, linons, &c nous trouvons qu’il a besoin de la ferule des loix, s’il ne veut tomber sous celle de la ruine et de la tyrannie. si comme il est certain ce qui est vertu et sagesse dans un individu l’est egalement dans une Nation, lœconomie, la temperance, le bon ordre peuvent seuls fonder la prosperité des etats unis, et leur politique doit être d’eviter la compagnie amie ou Ennemie de deux voisins puissans et querelleurs qui dans leurs haines n’ont de but que de se donner des auxiliaires de combat, sans se soucier de ce quils deviendront. être independent et maitre chez soi, et ne pas aller chez les autres se mêler de leurs querelles ni même de leurs affaires, voilà quelle doit être la devise des americains s’ils ont envi[e] […] ne pas ressembler a l’irlande où à l’italie.
               je ne vous dirai rien de ma situation privée; elle est aussi douce que le comp[orte] notre calme interieur. ma santé encore plus que mon gout metient eloigné du tourbillon des affaires, pour ne pas être le temoin impatient des vilenies qui les accompagnent. le corps politique comme le corps humain ne gagne pas à être vû dans ses entrailles. je prepare un tableau physique des etats-unis—peut-être seratil suivi d’un tableau civil: mais comme ces etudes me fatiguent beaucoup, je les méne lentement. vous savez que madame helvetius est morte: elle a parlé de vous avec Esperance jusquau dernier moment: Cabanis me charge de Vous adresser tous ses sentimens de la plus haute estime: en me joignant à lui, permettez-moi de Vous offrir l’assurance du plus constant attachement.
               C Volneyrue de la Rochefoucault no 7
              
               editors’ translation
               
                  Mister President
                  Paris, 5 Messidor Year 9, 24 June
               
               I was impatiently awaiting permission to write to express to you the lively satisfaction felt by all friends of reason, and the general happiness, upon your succession to the presidency of the United States. Your inaugural speech has been for them a subject of pride and triumph, since in it they have been able to show the model of true philosophical language, inseparable, whatever one may say of it, from the true […] of governing. I was bound to be, more than anyone, sensitive to that language, which, reminding me of your private friendship, recalled to me in contrast the time when I was required to deprive myself of it and leave a country that I desired to consider as a second fatherland. Now that that period of terror is past, I wish to forget it like ours, begging you nevertheless to prevent its return through the application of the principles of an indispensable justice.
               I received in due time the parcel that you had the kindness to send me by way of Mr. Maclure, but according to the enclosed note I feared to contradict your wishes even by acknowledging its receipt. From that time on, Mr. Barlow took responsibility for continuing the work, and he pursued it and completed it with the talent that is known to you, as well as the zealous friendship that he has devoted to you. After multiple delays I decided to have printed here an edition that I shall send to the United States in order to insure the conservation of a work that is precious from so many aspects. I turned over a copy of the invocation to Citizen Pichon for it to be printed among the papers as a specimen. I do not know whether he has done it. He does not suspect its true source. The manuscript remains at your disposition in my hands; I shall await your orders concerning it.
               Mr. Maclure spent almost three months here. He must have gathered correct ideas about our situation. He will be able to communicate them to you from London, where he went to finish his business. The comparative picture between that country and ours must be interesting, but I doubt that it can be drawn as freely: for what we are told about it in roundabout ways resembles our period of terror.
               The changes effected among us in twenty months are almost fabulous: we were in putrid dissolution within and without, and we are more recomposed than ever. You will reasonably think, however, that the revolutionary disorganization has left strong traces in our public and private morals, as happened with you. Some years of the present government will reestablish us, but our situation has the defect of being transitory. It is true that the situation of our neighbors is almost equally so, and for ten years events have taught us to count more on our good fortune than on the calculations of foresight. Our greatest wounds, finances and security, are visibly being scarred over. The special courts have produced all the good that we were expecting. There remains for us the priestly evil, and the back swing of the pendulum on that side is prolonged by hypocrisy and fanaticism—but shortly a papal bull will reestablish a tolerable equilibrium, or its denial will overthrow the system down to its foundations.
               As for peace, it is difficult to think, after the violent upheavals of the passions and interests of all states and all classes, that Europe will see any enduring periods of it for several years from now. The adversaries will give each other moments of truce, but not complete amnesties. On the continent, our country will not conceive much anxiety from that, since it has rendered the balance difficult to counterbalance. It is quite different on the sea, and that is now the Gordian knot for everyone. Whatever may be the fate of Egypt, that will not cut through it. For if England gave up that country while remaining mistress of the sea, nothing would stop her from preparing a more effective invasion and a simultaneous seizure of all our vessels. And if she remained its mistress, she would render her pretensions more intolerable. The role that the northern countries take in this struggle will probably have some influence, but it will concern more its duration than its outcome unless they adopt a more firm and positive system. Yours could become the best of all, if the people of the United States had the good wit to quarantine Europe, not only against the plague of war, but also for the commerce whose poison has been excessively infiltrated in them. When it is proved to us here that this young people consumes in one year 25 millions in wine and 22 millions in ribbons, laces, fine linens, etc., we consider that it needs the iron rule of laws, if it does not wish to fall under the rule of ruin and tyranny. If, as is certain, that which is virtue and wisdom in an individual is equally so in a nation, economy, temperance, and good order alone can found the prosperity of the United States, and their politics must be to avoid the friendly or enemy company of two powerful and quarrelsome neighbors who have no other aim than to acquire allies in combat without worrying about what may happen to them. To be independent and master at home and not to go among others to mingle in their quarrels or even in their business, that is what must be the motto of the Americans if they do not desire to resemble Ireland or Italy.
               I shall tell you nothing about my particular situation; it is as sweet as our internal calm entails. My health, even more than my taste, keeps me far away from the whirlwind of affairs, so as not to be the impatient witness of the vile deeds that accompany them. The body politic, like the human body, is not improved when seen in its entrails. I am preparing a physical description of the United States—perhaps it will be followed by a civil description, but, as those studies tire me greatly, I carry them forward slowly. You know that Madame Helvétius is dead; she spoke of you with hope up until the last moment. Cabanis requires me to address to you all his sentiments of the highest esteem; joining mine with his, allow me to offer you the assurance of my most constant affection.
               
                  C VolneyRue de la Rochefoucault, No. 7
               
            